Title: To George Washington from Major General Nathanael Greene, 13 July 1780
From: Greene, Nathanael
To: Washington, George


					
						sir
						Camp. Precaness. 13th July 1780
					
					Inclosed is a form of an order which I wish your Excellency to give me for making the preparations for the intended operations against New-york. The latitude must be as ample, as the provision expected will be extensive. If your Excellency approves thereof, I beg you to sign and send me the order. I am, with the greatest respect Your Excellency’s Most obedient Humble Servant
					
						Nath. Greene Q.M.G.
					
				